 

EOS PETRO EMPLOYMENT AGREEMENT

 

This Agreement is entered into as of June 23, 2013 (“Effective Date”), between
Eos Petro, Inc. (“Company”) and Martin Oring (“CEO”).

 

In consideration of the covenants and obligations in the Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged and accepted, Company and CEO (each, a “Party” and collectively,
the “Parties”) agree as follows:

 

1.           At-Will Employment. Employment with Company is at-will and may be
terminated by Company or CEO at any time, with or without cause or advance
notice. Nothing in this Agreement is intended: (1) as a guarantee of employment;
(2) to impact CEO’s ability to bargain collectively and engage in concerted
activities regarding the terms and conditions of his employment as permitted
under the National Labor Relations Act; or (3) to impact any agreement between
the Company and CEO to obtain the CEO’s services as a director of the Company or
the Company’s subsidiaries, which shall be separate and distinct from this
Agreement.

 

2.           Duties. As Chief Executive Officer of the Company, CEO will have
such duties, responsibilities and authorities as are consistent with such
position and other related duties identified by the Board of Directors of the
Company (the “Board”). CEO agrees to use his best efforts to provide the
aforementioned duties and/or services to the Company and to devote the time
necessary to faithfully perform such duties and/or services. So long as any
outside activities do not create a conflict, interfere or violate CEO’s
obligations under this Agreement, CEO may be employed by another company and
engage in any other business activity, including, but not limited to, business
activities directly related to the oil and gas industry. CEO shall report solely
to the Board, and shall be subject to the Company’s policies, procedures and
approval practices which are generally in effect for officers of the Company.

 

3.           Salary. In consideration of CEO’s performance of his duties, the
Company will issue to CEO a warrant to purchase 600,000 restricted shares of
common stock of the company (the “Warrant”), on the following terms and
conditions:

 

3.1.        Form of Warrant. On the Effective Date, CEO shall receive a fully
executed Warrant, which will be set forth on the form attached hereto as Exhibit
A and registered on behalf of CEO in the name of Wealth Preservation, LLC. As is
more fully stated in the terms and conditions set forth in Exhibit A, commencing
on July 31, 2013, and on the last day of each month thereafter that this
Agreement remains in effect, 50,000 shares in the Warrant will vest and become
exercisable at an exercise price of $2.50 per share. The Warrant shall expire on
July 31, 2018.

 

3.2.        No Registration. CEO acknowledges that he is fully informed that the
shares underlying the Warrant are not being registered under the federal
securities laws or the securities or blue sky laws of any state or foreign
jurisdiction; that such shares must be held indefinitely unless subsequently
registered under any applicable federal or state securities laws, or unless an
exemption from registration is available thereunder; and that the Company has no
obligation to register any shares underlying the Warrant.

 

 

 

 

3.3.        Restrictive Legend. CEO understands and agrees that the
certificate(s) for shares issued to CEO upon the exercise of the Warrant shall
bear substantially the following legend until (a) such shares shall have been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
pursuant to a registration statement that has been declared effective; or (b) in
the opinion of counsel reasonably acceptable to the Company, such shares may be
sold without registration under the Securities Act as well as any applicable
“Blue Sky” or state securities laws:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

3.4.        Tax Advice. The CEO and his advisors, if any, have been afforded the
opportunity to ask questions of the Company, and the CEO has sought such
accounting, legal and tax advice as he has considered necessary to make an
informed decision with respect to his acquisition of the Warrant. The CEO
understands that he (and not the Company) shall be responsible for his own tax
liabilities that may arise as a result of receiving the Warrant.

 

4.           Expenses. The Company shall promptly reimburse CEO for all
reasonable travel and business expenses that CEO incurs in connection with his
employment, provided CEO incurs and accounts for those expenses in accordance
with the policies and procedures established by the Company. Travel expenses
shall include but not be limited to business class airfare, airport shuttles and
taxis, gasoline, rental cars and hotel accommodation.

 

5.           Confidential Information.

 

5.1.        Definitions:

 

5.1.1.      “Confidential Information” means any information of or relating to
the Company that CEO learns or develops during the course of employment with
Company that (1) is not generally known to the public, and (2) has commercial
value in Company’s business. Such information includes, but is not limited to,
Inventions (as defined below), ideas, designs, strategies, forecasts, sales,
process and engineering information, information about new or future products or
services, Company’s marketing plans and goals, unpublished financial
information, lists of Company’s prospects, information about customer or
prospect purchases and preferences, information about employees and lists of
Company’s employees, information regarding research and development, consulting
processes, management systems, computer software, code and programs, means of
accessing Company’s computer systems or networks, algorithms, hardware
configurations and any other confidential information which provides Company
with a competitive advantage. Confidential Information also includes information
of third parties regarding which Company has accepted obligations of
confidentiality.

 

2

 

 

5.1.2.      “Trade Secret” means information, including, but not limited to, a
formula, pattern, compilation, program, device, method, technique or process,
which both: (a) derives independent economic value, actual or potential, from
not being generally known to or readily ascertainable by people who can obtain
economic value from its disclosure or use; and (b) is the subject of Company’s
efforts to maintain its secrecy that are reasonable under the circumstances.

 

5.1.3.      “Inventions” means all discoveries, developments, designs,
improvements, ideas, inventions, trade secrets, formulas, processes, techniques,
computer programs, know-how and data, made or conceived or reduced to practice,
whether or not patentable or registerable under copyright or similar statutes,
and whether or not shown or described in writing or reduced to practice.

 

5.1.4.      “Person” shall mean any individual, company, corporation,
partnership, joint venture, limited liability company, limited liability
partnership, association or other entity or arrangement under which business may
be conducted or contracts may be entered into.

 

5.2.        Nondisclosure. Both during the CEO’s employment with the Company and
thereafter:

 

5.2.1.      CEO agrees to maintain in confidence any Confidential Information or
Trade Secrets unless or until: (a) it shall have been made public by an act or
omission of a party other than himself of herself; or (b) CEO receives such
Confidential Information or Trade Secrets from an unrelated third party on a
nonconfidential basis.

 

5.2.2.      CEO further agrees to use all reasonable precautions to ensure that
all Confidential Information and Trade Secrets are properly protected and kept
from unauthorized persons or disclosure.

 

5.2.3.      Upon termination of CEO’s employment with the Company, and if
requested by Company at any other time, CEO shall promptly return to Company,
and delete from any personal computer or other device, all materials, writings,
equipment, models, mechanisms, and the like obtained from or through Company
including, but not limited to, all Confidential Information and Trade Secrets,
all of which CEO acknowledges and agrees is the sole and exclusive property of
Company.

 

5.2.4.      CEO agrees that he will not, without first obtaining the prior
written permission of the Board: (a) directly or indirectly utilize any
Confidential Information or Trade Secrets in his or her own business or for the
benefit of any person or entity other than the Company; (b) develop,
manufacture, license, and/or sell any product that is based in whole or in part
on Confidential Information or Trade Secrets; or (c) disclose such Confidential
Information or Trade Secrets to any person or entity other than the Company.

 

5.2.5.      CEO agrees to keep secret and not disclose to Company any
confidential information or trade secrets of any former employer or other Person
possessed by CEO as long as such information remains confidential or secret.

 

5.2.6.      If CEO loses or makes unauthorized disclosure of any of the
Confidential Information or Trade Secret, the CEO will immediately notify the
Company and take all reasonable steps necessary to retrieve the lost or
improperly disclosed Confidential Information.

 

3

 

 

5.2.7.      If CEO is required in a civil, criminal or regulatory proceeding to
disclose any part of the Confidential Information or any Trade Secret, CEO will
give the Board prompt written notice of the request for information to permit
the Company to seek an appropriate remedy or to waive the CEO's compliance with
the provisions of this Agreement in regard to the request.

 

6.           Work.

 

6.1.        Any work, Inventions, improvements or ideas and the tangible
embodiments of same made or conceived by CEO in connection with and during the
period of CEO’s employment (collectively, the “Work”), shall be the sole and
exclusive property of Company.

 

6.2.        In the event it is established that any such Work does not qualify
as a “Work Made for Hire” as that phrase in defined by the U.S. Copyright laws,
CEO agrees to and does hereby assign to Company all of CEO’s right, title and
interest in and to such Work including, but not limited to, all patents,
copyrights, trademarks and other proprietary rights relating thereto, and all
extensions and renewals thereof.

 

6.3.        The CEO recognizes that this Agreement does not require assignment
of any invention that qualifies for protection under Section 2870 of the
California Labor Code or other similar state provisions.1

 

6.4.        Both during the term of CEO’s employment and thereafter, CEO shall
at Company’s expense fully cooperate with Company in the protection and
enforcement of any intellectual property rights that may derive as a result of
the work performed by CEO during the course of CEO’s employment. This shall
include executing, acknowledging, and delivering to Company all documents or
papers that may be necessary to enable Company to publish or protect said
inventions, improvements, and ideas.

 

6.5.        To the extent that CEO has made or created Inventions, CEO
represents and warrants that the items listed on a separate sheet attached to
this Agreement and made a part of it is a complete list of all Inventions, as
defined in this Agreement, made or created by CEO prior to CEO’s employment by
Company, and which CEO wishes to exclude from this Agreement.

 

7.           Termination of Agreement.

 

7.1.        This Agreement will terminate upon the termination CEO’s employment
with Company. Upon the termination of the CEO’s employment, CEO will be
reimbursed for any unreimbursed business and travel expenses properly incurred
by the CEO prior to the date of CEO’s termination. Any portion of the Warrant
which has not yet vested on the date of termination of this Agreement shall not
vest thereafter. Notwithstanding this provision, the provisions of Sections 5, 6
and 8.2 survive the termination of this Agreement.

 



 

 1 Section 2870 provides: (a) Any provision in an employment agreement which
provides that an employee shall assign, or offer to assign, any of his or her
rights in an invention to his or her employer shall not apply to an invention
that the employee developed entirely on his or her own time without using the
employer's equipment, supplies, facilities, or trade secret information except
for those inventions that either: (1) Relate at the time of conception or
reduction to practice of the invention to the employer's business, or actual or
demonstrably anticipated research or development of the employer; or (2) Result
from any work performed by the employee for the employer. (b) To the extent a
provision in an employment agreement purports to require an employee to assign
an invention otherwise excluded from being required to be assigned under
subdivision (a), the provision is against the public policy of this state and is
unenforceable.

  

4

 

 

8.           General Provisions.

 

8.1.        Notices. Any notices or other communications required or permitted
to be given under this Agreement must be in writing and addressed to Company or
CEO at the addresses below, or at such other address as either party may from
time to time designate in writing. Any notice or communication that is addressed
as provided in this Section will be deemed given: (a) upon delivery, if
delivered personally or via certified mail, postage prepaid, return receipt
requested; or (b) on the first business day of the receiving party after timely
delivery to the courier, if delivered by overnight courier. Other methods of
delivery will be acceptable only upon proof of receipt by the party to whom
notice is delivered.

 

If to Company:   Eos Petro, Inc.   Attention: Nikolas Konstant   1999 Avenue of
the Stars   Suite 2520   Los Angeles, CA 90067     If to CEO: Wealth
Preservation, LLC   Attention: Martin Oring   7582 Hawks Landing Drive.   West
Palm Beach, FL 33412

 

8.2.        Agreement To Arbitrate Disputes.

 

8.2.1.      Arbitration. Subject to the exceptions described in this Agreement,
any controversy, dispute or claim arising out of or relating to this Agreement
or any breach of it (each a “Claim”), shall be settled by binding arbitration in
accordance with the Employment Dispute Resolution Procedures of the selected
arbitration group such as ADR, JAMS or American Arbitration Association (“AAA”).
The Claims covered by this Agreement include, but are not limited to, claims for
wages and other compensation, claims for breach of contract (express or
implied), tort claims, claims for discrimination (including, but not limited to,
race, sex, sexual orientation, religion, national origin, age, marital status,
medical condition, and disability), harassment (including, but not limited to
race, sex, sexual orientation, religion, national origin, age, marital status,
medical condition, and disability), and claims for violation of any federal,
state, or other government law, statute, regulation, or ordinance. This
provision shall not apply, however, to claims for workers’ compensation or
unemployment insurance benefits, or claims; nor shall it restrict CEO’s right to
submit claims to the Equal Employment Opportunity Commission or the Department
of Fair Employment and Housing, as appropriate. In addition, this Agreement to
Arbitrate Disputes does not prevent CEO from filing a charge or claim with any
other governmental administrative agency as permitted by applicable law.

 

8.2.2.      Selection of Arbitrator. The parties may select an arbitrator
mutually agreeable to each party. If the parties cannot agree on an arbitrator
within 30 days, the parties shall request from the arbitration group a list of
five names drawn from its panel of employment arbitrators and each party shall
follow the striking procedure used by the arbitration group selected.

 

5

 

 

8.2.3.      Procedure for Arbitration. The arbitrator shall apply Nevada
substantive law and the Nevada Evidence Code to the proceeding. The demand for
arbitration must be in writing and made within the applicable statute of
limitations period. The arbitrator shall have the authority to resolve discovery
disputes, including but not limited to determining what constitutes reasonable
discovery. The arbitrator shall have all powers and remedies conferred by law,
and shall prepare in writing and provide to the parties a decision and award
which includes factual findings and the conclusions upon which such award is
based.

 

8.2.4.      Binding Arbitration. Except as otherwise required by law, the
decision of the arbitrator shall be binding and conclusive on the parties.
Judgment upon the award rendered by the arbitrator may be entered in any court
having proper jurisdiction. The fees for the arbitrator and the arbitration
forum shall be shared equally by the parties hereto, unless Company is required
to pay for them by law. Each party shall bear its, his or her own fees and costs
incurred in connection with the arbitration except for any attorneys’ fees or
costs which are awarded by the Arbitrator pursuant this Agreement or statute
which provides for recovery of such fees and/or costs; however, CEO shall not be
required to bear any type of expense that CEO would not be required to bear if
he or she were bringing the action in court. The arbitration and the parties’
agreement therefore shall be deemed to be self-executing, and if either party
fails to appear at any properly-noticed arbitration proceeding, an award may be
entered against such party despite said failure to appear. Notwithstanding any
other agreement between the parties, any statutorily imposed remedies awarded to
either CEO or Company pursuant to arbitration under this provision shall not be
limited.

 

8.2.5.      Waiver of Jury. Both the Company and CEO understand and agree that
by using arbitration to resolve any Claims between CEO and Company they are
giving up any right that they may have to a judge or jury trial with regard to
those Claims. Both parties acknowledge that they are entering into this
Agreement voluntarily and have independently negotiated and agreed upon this
Section 8.2.5.

 

8.3.        Severability. In the event that any covenant, condition, or other
provision contained in this Agreement is held to be unenforceable, invalid,
void, or illegal by a court of competent jurisdiction, the unenforceable,
invalid, void, or illegal provision will be deemed severable from the remainder
of this Agreement and will in no way affect, impair, or invalidate any other
covenant, condition, or other provision contained in this Agreement. If the
condition, covenant, or other provision would be deemed invalid due to its scope
or breadth, the covenant, condition, or other provision will be deemed valid to
the extent of the scope or breadth permitted by law.

 

8.4.        Assignment, Successors and Assigns. CEO has no right to assign,
delegate, or otherwise transfer this Agreement, or any of CEO’s rights, duties,
or any other interests in this Agreement to any party, and any purported
assignment will be null and void. Company may, without notice to CEO and without
CEO’s prior consent or approval, assign, delegate, and transfer its rights and
obligations under this Agreement to any successor corporation or entity which
continues the business of Company. This Agreement will inure to and be binding
upon each of the Parties and their respective legal representatives, heirs,
successors, and permissible assigns, but this provision is not intended to
modify the restrictions on assignment by CEO set forth above.

 

6

 

 

8.5.        Modification and Waiver. Any modification of this Agreement will be
effective only if it is in writing signed by the party to be charged. No waiver
of any of the provisions of this Agreement will be deemed, or will constitute, a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver.

 

8.6.        Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of, which will be deemed an original, but all of
which together will constitute one and the same instrument. Faxed and emailed
.pdf copies of signatures will be valid and binding.

 

8.7.        Entire Agreement. This Agreement supersedes any and all other
agreements, whether oral or in writing, between the Parties with respect to the
compensation of CEO by Company and contains all agreements between the parties
relating to such compensation. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or written, have
been made by any party, or anyone acting on behalf of any party, that are not
embodied in this Agreement, and that no other agreement, statement, or promise
not contained in this Agreement will be valid or binding.

 

[signature page follows]

 

7

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

“Company”

EOS PETRO, INC, a Nevada corporation

 

/s/ Nikolas Konstant   Date: June 23, 2013 By: Nikolas Konstant     Its:
Chairman of the Board, CFO    

 

“CEO”

Martin Oring, an individual

 

/s/ Martin Oring   Date: June 23, 2013

 

8

 

 

EXHIBIT A TO EMPLOYMENT AGREEMENT – FORM OF WARRANT

 

THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Warrant No. 9 June 23, 2013

 

EOS PETRO, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

**** 600,000 Shares of Common Stock ****

 

THIS WARRANT CERTIFIES THAT, for value received, Wealth Preservation LLC, or
registered assigns (the “Holder”), is entitled to subscribe for and purchase
from Eos Petro, Inc., a Nevada corporation (the “Company”), with its principal
offices located at 1999 Avenue of the Stars, Suite 2520, Los Angeles, California
90067, up to and including the number of fully paid and nonassessable shares of
common stock, par value $0.0001 per share (the “Common Stock”) of the Company
set forth above (the “Warrant Shares”), at the exercise price of $2.50 per share
(the “Warrant Exercise Price”) (and as adjusted from time to time pursuant to
Section 3 hereof), in accordance with the exercise procedure set forth in
Section 1 hereof and prior to or upon July 31, 2018 (the “Expiration Date”),
subject to the provisions and upon the terms and conditions hereinafter set
forth.

 

This Warrant is issued in connection with a certain Employment Agreement, dated
as of the date hereof (as amended, modified or supplemented, the “Employment
Agreement”), between Company and Martin Oring. Pursuant to the Employment
Agreement, Mr. Oring has agreed to act as the CEO of the Company. Terms used but
not defined in this Warrant shall have the meanings given in the Employment
Agreement.

 

1.           Exercise Procedure; Method of Exercise; Cash Payment; Issuance of
New Warrant.

 

1.1.        The shares underlying this warrant shall vest and become exercisable
as follows: commencing on July 31, 2013 and continuing thereafter on the last
day of each calendar month that the Employment Agreement remains in effect,
50,000 Warrant Shares shall vest and become exercisable. Thereafter, any portion
of this Warrant that has vested may be exercised, in whole or in part and from
time to time, at any time until the Expiration Date, pursuant to the provisions
contained in this Section 1. However, if Martin Oring’s Employment Agreement is
terminated for any reason, any Warrant Shares which have not yet vested will not
vest.

 

1.2.        If Holder elects to exercise any portion of this this Warrant that
has vested, Holder shall surrender this Warrant (with the notice of exercise
substantially in the form attached hereto as Exhibit A duly completed and
executed) at the principal executive offices of Company, accompanied by payment
to Company, by: (a) certified or bank check acceptable to Company; (b)
cancellation by Holder of bona fide indebtedness of Company to Holder, if agreed
to in advance in writing by Company in the Company’s sole and absolute
discretion; (c) by wire transfer to an account designated by Company; or (d) any
combination of (a), (b) and (c), of an amount equal to the then applicable
Warrant Exercise Price multiplied by the number of Warrant Shares then being
purchased.

 

9

 

 

1.3.        The person or persons in whose name(s) any certificate(s)
representing the Warrant Shares shall be deemed to have become the holder(s) of
record of, and shall be treated for all purposes as the record holder(s) of, the
shares represented thereby (and such shares shall be deemed to have been issued)
immediately prior to the close of business on the date or dates upon which this
Warrant is exercised. In the event of any exercise of the rights represented by
this Warrant, certificates for the Warrant Shares so purchased shall be
delivered to the Holder hereof as soon as possible and in any event within
twenty (20) Business Days after such exercise and, unless this Warrant has been
fully exercised or expired, a new warrant having the same terms as this Warrant
and representing the remaining portion of such shares, if any, with respect to
which this Warrant shall not then have been exercised shall also be issued to
the Holder hereof as soon as possible and in any event within such twenty (20)
Business Day period. For purposes of this Warrant, the term “Business Day” means
any day other than Saturday, Sunday or other day on which commercial banks in
Los Angeles, California are authorized or required by law to remain closed.

 

2.           Reservation of Shares. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant a sufficient number of shares of its
capital stock to provide for the exercise of the rights represented by this
Warrant.

 

3.           Adjustment of Warrant Exercise Price and Number of Shares. The
number and kind of securities purchasable upon the exercise of this Warrant and
the Warrant Exercise Price shall be subject to adjustment to the nearest whole
share (one-half and greater being rounded upward) and nearest cent (one-half
cent and greater being rounded upward) from time to time upon the occurrence of
certain events, as follows. Each of the adjustments provided by the
subsections below shall be deemed separate adjustments and any adjustment of
this Warrant pursuant to one subsection of this Section 3 shall preclude
additional adjustments for the same event or transaction by the remaining
subsections.

 

3.1.        Reclassification. In case of any reclassification or change of
securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination) into the same or a
different number or class of securities, the Company shall duly execute and
deliver to the Holder of this Warrant a new warrant (in form and substance
reasonably satisfactory to the Holder of this Warrant), so that the Holder of
this Warrant shall thereafter be entitled to receive upon exercise of this
Warrant, at a total purchase price not to exceed that payable upon the exercise
of the unexercised portion of this Warrant, and in lieu of the shares of Common
Stock theretofore issuable upon exercise of this Warrant, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification or change by a holder of the number of shares then purchasable
under this Warrant. The Company shall deliver such new warrant as soon as
possible and in any event within five (5) Business Days after such
reclassification or change. Such new warrant shall provide for adjustments that
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Section 3. The provisions of this subparagraph (a) shall similarly
apply to successive reclassifications or changes.

 

10

 

 

3.2.        Stock Splits or Combination of Shares. If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide (by stock
split) or combine (by reverse stock split) its outstanding shares of capital
stock of the class into which this Warrant is exercisable, the Warrant Exercise
Price shall be proportionately decreased in the case of a subdivision or
increased in the case of a combination, effective at the close of business on
the date the subdivision or combination becomes effective and the number of
shares of Common Stock issuable upon exercise of this Warrant shall be
proportionately increased in the case of a subdivision or decreased in the case
of a combination, and in each case to the nearest whole share, effective at the
close of business on the date the subdivision or combination becomes effective.
The provisions of this subparagraph (b) shall similarly apply to successive
subdivisions or combinations of outstanding shares of capital stock into which
this Warrant is exercisable.

 

3.3.        Common Stock Dividends. If the Company at any time while this
Warrant is outstanding and unexpired shall pay a dividend with respect to Common
Stock payable in Common Stock, then: (i) the Warrant Exercise Price shall be
adjusted, from and after the date of determination of stockholders entitled to
receive such dividend or distribution (the “Record Date”), to that price
determined by multiplying the Warrant Exercise Price in effect immediately prior
to such date of determination by a fraction (A) the numerator of which shall be
the total number of shares of Common Stock outstanding immediately prior to such
dividend or distribution, and (B) the denominator of which shall be the total
number of shares of Common Stock outstanding immediately after such dividend or
distribution and (ii) the number of shares of Common Stock issuable upon
exercise of this Warrant shall be proportionately adjusted, to the nearest whole
share, from and after the Record Date by multiplying the number of shares of
Common Stock purchasable hereunder immediately prior to such Record Date by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately after such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution. The provisions
of this subparagraph (c) shall similarly apply to successive Common Stock
dividends by the Company.

 

3.4.        No adjustment in the Warrant Exercise Price shall be required unless
such adjustment would require a cumulative decrease of at least $0.01 in such
price; provided, however, that any adjustments that by reason of this Section 3
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment until made.  All calculations under this
Section 3(h) shall be made to the nearest cent (with $.005 being rounded upward)
or to the nearest one-tenth of a share (with .05 of a share being rounded
upward), as the case may be.

 

3.5.        In any case in which Section 3 provides that an adjustment shall
become effective on the day next following the record date for an event, the
Company may without penalty defer until the occurrence of such event issuing to
the Holder with respect to any part of this Warrant exercised after such record
date and before the occurrence of such event the additional shares of Common
Stock issuable upon such exercise by reason of the adjustment required by such
event over and above the shares of Common Stock issuable upon such conversion
before giving effect to such adjustment.

 

11

 

 

3.6.        If, at any time or from time to time while this Warrant is
outstanding any event occurs of the type contemplated by the provisions of this
Section 3 but not expressly provided for by such provisions (including the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features), then the Company’s Board of Directors will make an appropriate
adjustment in the Warrant Exercise Price so as to protect the rights of the
holder; provided that no such adjustment will increase the Warrant Exercise
Price as otherwise determined pursuant to this Section 3.

 

4.           Notice of Adjustments. Whenever the Warrant Exercise Price or the
number of shares of Common Stock purchasable hereunder shall be adjusted
pursuant to Section 3 above, the Company shall deliver a written notice, setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated, and the
Warrant Exercise Price and the number of shares of Common Stock purchasable
hereunder after giving effect to such adjustment, and shall use commercially
reasonable efforts to cause copies of such notice to be delivered to the Holder
of this Warrant within three (3) Business Days after the occurrence of the event
resulting in such adjustment at such Holder’s last known address in accordance
with Section 9 hereof.

 

5.           Fractional Shares. No fractional shares will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares,
the number of shares of Common Stock to be issued shall be rounded up to the
nearest whole number.

 

6.           Compliance with Securities Act of 1933; Transfer of Warrant or
Shares.

 

6.1.        Compliance with Securities Act of 1933. The Holder of this Warrant,
by acceptance hereof, agrees that this Warrant, the Warrant Shares and the
capital stock issuable upon conversion of the Warrant Shares (collectively, the
“Securities”) are being acquired for investment and that such holder will not
offer, sell, transfer or otherwise dispose of the Securities except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended (the “Securities Act”) and any applicable state securities
laws. Upon exercise of this Warrant, unless the Warrant Shares being acquired
are registered under the Securities Act and any applicable state securities laws
or an exemption from such registration is available, the Holder hereof shall
confirm in writing that the Warrant Shares so purchased are being acquired for
investment and not with a view toward distribution or resale in violation of the
Securities Act and shall confirm such other matters related thereto as may be
reasonably requested by the Company. The Warrant Shares (unless registered under
the Securities Act and any applicable state securities laws) shall be stamped or
imprinted with a legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Such legend shall be removed by the Company, upon the request of a Holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated.

 

12

 

 

6.2.        Transferability of the Warrant. Subject to compliance with Section
6(c) below, which provisions are intended to ensure compliance with applicable
federal and states securities laws, the Securities may be transferred by the
Holder hereof, in whole or in part and from time to time.

 

6.3.        Method of Transfer. With respect to any offer, sale, transfer or
other disposition of the Securities, the Holder hereof shall prior to such
offer, sale, transfer or other disposition:

 

6.3.1.      surrender this Warrant or certificate representing Warrant Shares at
the principal executive offices of the Company or provide evidence reasonably
satisfactory to the Company of the loss, theft or destruction of this Warrant or
certificate representing Warrant Shares and an indemnity agreement reasonable
satisfactory to the Company,

 

6.3.2.      pay any applicable transfer taxes or establish to the satisfaction
of the Company that such taxes have been paid,

 

6.3.3.      deliver a written assignment to the Company in substantially the
form attached hereto as Exhibit B or appropriate stock power duly completed and
executed prior to transfer, describing briefly the manner thereof, and

 

6.3.4.      deliver a written opinion of such Holder’s counsel, or other
evidence, if reasonably requested by the Company, to the effect that such offer,
sale, transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of the Securities.

 

As soon as reasonably practicable after receiving the items set forth above, the
Company shall notify the Holder that it may sell, transfer or otherwise dispose
of the Securities, all in accordance with the terms of the notice delivered to
the Company. If a determination has been made pursuant to this Section 6(c) that
the opinion of counsel for the Holder or other evidence is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
with details of such determination. Notwithstanding the foregoing, the
Securities may, as to such federal laws, be offered, sold or otherwise disposed
of in accordance with Rule 144 under the Securities Act if the Company satisfied
the provisions thereof and provided that the Holder shall furnish such
information as the Company may reasonably request to provide a reasonable
assurance that the provisions of Rule 144 have been satisfied. Each certificate
representing this Warrant or Warrant Shares thus transferred (except a transfer
pursuant to Rule 144 or an effective registration statement) shall bear a legend
as to the applicable restrictions on transferability in order to ensure
compliance with applicable federal and state securities laws, unless in the
aforesaid opinion of counsel to the Holder and to the reasonable satisfaction of
the Company, such legend is not required in order to ensure compliance with such
laws. Upon any partial transfer of this Warrant, the Company will issue and
deliver to such new holder a new warrant (in form and substance similar to this
Warrant) with respect to the portion transferred and will issue and deliver to
the Holder a new warrant (in form and substance similar to this Warrant) with
respect to the portion not transferred as soon as possible and in any event
within five (5) Business Days after such transfer.

 

7.           No Rights as Shareholders; Information. Prior to exercise of this
Warrant, the Holder of this Warrant, as such, shall not be entitled to vote the
Warrant Shares or receive dividends on or be deemed the holder of such shares,
nor shall anything contained herein be construed to confer upon the Holder of
this Warrant, as such, any of the rights of a shareholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to receive notice of meetings, or to
receive dividends or subscription rights or otherwise until this Warrant shall
have been exercised and the shares of Common Stock purchasable upon the exercise
hereof shall have become deliverable, as provided herein.

 

13

 

 

8.          Modification and Waiver; Effect of Amendment or Waiver. This Warrant
and any provision hereof may be modified, amended, waived, discharged or
terminated only by an instrument in writing, designated as an amendment to this
Warrant and executed by a duly authorized officer of the Company and the Holder
of this Warrant. Any waiver or amendment effected in accordance with this
Section 8 shall be binding upon the Holder, each future holder of this Warrant
or of any shares purchased under this Warrant (including securities into which
such shares have been converted) and the Company.

 

9.          Notices and Payments. Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon, (a)
personal delivery or telecopy, (b) one (1) Business Day after deposit with a
nationally recognized overnight delivery service such as Federal Express, with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by written notice to each of the other parties hereto or (c) four (4)
Business Days following the date of deposit in the United States mails,
first-class postage prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by written notice to each of the other parties hereto.

 

COMPANY: Eos Petro, Inc.   Attention: Nikolas Konstant   1999 Avenue of the
Stars, Suite 2520   Los Angeles, CA 90067   Tel: (310) 552-1555   Fax: (424)
288-5650     HOLDER: Wealth Preservation, LLC   Attention: Martin Oring   7582
Hawks Landing Drive.   West Palm Beach, FL 33412

 

10.         Successors. The obligations of the Company relating to the Warrant
Shares shall inure to the benefit of the successors and assigns of the Holder
hereof and shall be binding upon any successor entity. Upon such event, the
successor entity shall assume the obligations of this Warrant, and this Warrant
(or any substitute warrant as provided hereinbefore) shall be exercisable for
the securities, cash and property of the successor entity on the terms provided
herein.

 

11.         Lost Warrants or Stock Certificates. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant or any stock certificate and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity agreement reasonably
satisfactory to the Company, or in the case of any such mutilation upon
surrender and cancellation of such mutilated Warrant or stock certificate, the
Company will issue and deliver a new warrant (containing the same terms as this
Warrant) or stock certificate, in lieu of the lost, stolen, destroyed or
mutilated Warrant or stock certificate, and any such lost, stolen, destroyed or
mutilated Warrant or stock certificate shall thereupon become void.

 

14

 

 

12.         Descriptive Headings. The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant. The language in this Warrant shall be
construed as to its fair meaning without regard to which party drafted this
Warrant.

 

13.         Governing Law; Jurisdiction. This Warrant shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the laws of the State of Nevada, without reference to principles governing
choice or conflicts of laws. Each party hereby agrees to submit any dispute
under this Warrant to arbitration in accordance with the Services Agreement and
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of Los Angeles, California for the entry
of any judgment from such arbitration, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such arbitrator or court, that
such proceeding is brought in an inconvenient forum or that the venue of such
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.

 

14.         WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO A JURY IN ANY LEGAL PROCEEDING ARISING OUT OR A
RELATED TO THIS AGREEMENT, THE NOTE, AND THE SECURITY AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

 

15.         Entire Agreement. This Warrant constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
representations, and undertakings of the parties, whether oral or written, with
respect to such subject matter.

 

16.         No Impairment. The Company will not, by any voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but will at all times
in good faith assist in carrying out all the provisions of this Warrant and in
the taking of all such actions as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.

 

17.         Issue Taxes. The Company shall pay any and all issue and other taxes
payable in respect of any issue or delivery of Common Stock upon the exercise of
this Warrant that may be imposed under the laws of the United States of America
or by any state, political subdivision or taxing authority of the United States
of America; provided, however, that the Company shall not be required to pay any
tax or taxes that may be payable in respect of any transfer involved in the
issue or delivery of any Warrant or certificates for Common Stock in a name
other than that of the registered holder of such Warrant (which shall be treated
as a transfer under Section 6 above), and no such issue or delivery shall be
made unless and until the person or entity requesting the issuance thereof shall
have paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

 

18.         Severability. In the event that any one or more of the provisions
contained in this Warrant shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such provision(s) shall be ineffective only to the
extent of such invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Warrant and
such invalidity, illegality or unenforceability shall not affect any other
provision of this Warrant, which shall remain in full force and effect.

 

15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be duly
executed as of the date first written above by its duly authorized officers.

 

EOS PETRO, INC.

 

a Nevada corporation

 

By:           Name: Nikolas Konstant         Title: Chairman, CFO  

 

16

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

To: EOS PETRO, INC. (the “Company”)

 

The undersigned hereby exercises the right to purchase___________________ of the
shares of Common Stock (“Warrant Shares”) of the Company, evidenced by the
attached Warrant (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1.           Form of Warrant Exercise Price.  The holder intends that payment of
the Warrant Exercise Price shall be made as:

  

      a “Cash Exercise” with respect to ______________ Warrant Shares.

 

2.           Payment of Warrant Exercise Price.  In the event that the holder
has elected a Cash Exercise with respect to some or all of the Warrant Shares to
be issued pursuant hereto, the holder shall pay the aggregate Exercise Price in
the sum of $_______________ to the Company in accordance with the terms of the
Warrant.

 

3.           Please issue a certificate or certificates representing said shares
in the name of the undersigned or in such other name or names as are specified
below:

 



    (Name)           (Address)           (City, State)  

 

4.           The undersigned represents that the aforesaid shares being acquired
for the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws, and that the undersigned is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.

 

 



      (Date)   (Signature)    



 



  NOTICE: Signature must be guaranteed by a commercial bank or trust company or
a member firm of a major stock exchange if shares of capital stock are to be
issued, or securities are to be delivered, other than to or in the name of the
registered holder of this Warrant. In addition, signature must correspond in all
respects with the name as written upon the face of the Warrant in every
particular without alteration or any change whatever.



 

 

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned holder of the attached Warrant hereby sells,
assigns and transfers unto _______________________ whose address is
_______________________________________ and whose taxpayer identification number
is _________________ the undersigned’s right, title and interest in and to the
Warrant issued by Eos Petro, Inc., a Nevada corporation (the “Company”) to
purchase _______ shares of the Company’s Common Stock, and does hereby
irrevocably constitute and appoint __________________________ attorney to
transfer said Warrant on the books of the Company with full power of
substitution in the premises.

 

In connection with such sale, assignment, transfer or other disposition of this
Warrant, the undersigned hereby confirms that:

 

¨          such sale, transfer or other disposition may be effected without
registration or qualification (under the Securities Act as then in effect and
any applicable state securities law then in effect) of this Warrant or the
shares of capital stock of the Company issuable thereunder and has attached
hereto a written opinion of the undersigned’s counsel to that effect; or

 

¨          such sale, transfer or other disposition has been registered under
the Securities Act of 1933, as amended, and registered and/or qualified under
all applicable state securities laws.

 

    (Date)         (Signature)

 

NOTICE: Signature must correspond in all respects with the name as written upon
the face of the Warrant in every particular without alteration or any change
whatever.

 



2

 